NO. 12-22-00279-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

MCBRIDE OPERATING, LLC,                                   §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         McBride Operating, LLC filed this original proceeding to challenge Respondent’s denial
of its Rule 91a motion to dismiss. 1 On December 7, 2022, this Court conditionally granted the
petition and directed Respondent to vacate his August 18, 2022 order denying the motion to
dismiss, and in its stead, to issue an order granting the motion to dismiss, dissolving the
temporary injunction, and dismissing the case. By an order filed with this Court on December
15, Respondent complied with this Court’s opinion and order, rendering this proceeding moot.
Accordingly, we dismiss the petition for writ of mandamus as moot.
Opinion delivered December 22, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         Respondent is the Honorable James A. Payne, Jr., Judge of the 273rd District Court in Shelby County,
         1

Texas. The Real Parties in Interest are Terry Allen, Jan Allen, and Cypress Creek Farms, LLC.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        DECEMBER 22, 2022

                                       NO. 12-22-00279-CV



                                MCBRIDE OPERATING, LLC,
                                         Relator
                                           V.

                                 HON. JAMES A. PAYNE, JR.,
                                        Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
McBride Operating, LLC; who is the relator in appellate cause number 12-22-00279-CV and the
defendant in trial court cause number 21CV35791, pending on the docket of the 273rd Judicial
District Court of Shelby County, Texas. Said petition for writ of mandamus having been filed
herein on October 19, 2022, and the same having been duly considered, because it is the opinion
of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed as
moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.